Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. 

Applicant Argued:
However, as understood by Applicant, this portion of Nicholas teaches providing XML fed advertisements (e.g., a banner ad with an XML fed portion that is updated each time the ad is displayed) which has nothing to do with "provide, via an asynchronous backchannel, an asynchronous tracking service capable of asynchronously tracking the selection, wherein the asynchronous tracking service tracks the selection independently of the ad content being provided to the client." Moreover, the only references Nicholas makes to tracking utilizes cookie based tracking to record the effect of multi-dimensional advertising (i.e., the use of two or more forms of online advertising). Tracking users who view multi-dimensional advertising is not the same "provide, via an asynchronous backchannel, an asynchronous tracking service capable of asynchronously tracking the selection, wherein the asynchronous tracking service tracks the selection independently of the ad content being provided to the client," as claimed by Applicant.

The Examiner respectfully disagrees since paragraph [0294] of Nicholas further elaborates on the advertisements of cited paragraphs [0282-0285] as follows:
[0294] In one embodiment, the ad optimization system may take into account more than just the interaction with an advertisement. Various return on investment (ROI) measures may be tracked separate from an advertisement. For example, an advertiser may apply certain value to the printing of a coupon, the submission of a form, navigation to one or more web pages, an online purchase of a service or product, or the like. ROI measures may be received as ad optimization input. In one embodiment, an ROI tag may be placed on a web page that processes a form submission on an advertisers website. When a user of the computer network views the advertiser's ad, a cookie recording that ad impression may be placed on the user's computer. If the user clicks through to the advertiser's website and then submits a form, the processing page with the ROI tag is requested. Based on the cookie it is determined that this user came to the site based on the advertisement, and the ROI is attributed to that ad. In one embodiment, an ROI tag allows the advertiser to specify an ROI value. ROI value may be 

Nicholas herein teaches the claimed limitations, provide, via an asynchronous backchannel (Various return on investment (ROI) measures may be tracked separate from an advertisement), an asynchronous tracking service capable of asynchronously tracking the selection (a cookie recording that ad impression may be placed on the user's computer), wherein the asynchronous tracking service tracks the selection independently of the ad content being provided to the client (Based on the cookie it is determined that this user came to the site based on the advertisement). This mechanism of asynchronous tracking is further described in paragraph [0254]. Therefore, Nicholas teaches the claimed limitations.  
The Examiner points out that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)]. In conclusion, upon taking the broadest reasonable interpretation of the claims, the cited references teach all of the claimed limitations and the rejections are maintained.

	
/RANODHI SERRAO/Primary Examiner, Art Unit 2444